DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The applicant's submission, the Reply to Office Action (“Reply”) filed on 18 January 2022, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The currently pending claims in the present application are claims 1-13, 17, 18, 21, and 22 of the Reply.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 18 January 2022 is in compliance with the provisions of 37 CFR 1.97. The IDSs submitted on 11 February 2022 and 01 March 2022 also are in compliance. Accordingly, the IDSs are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Upon further consideration of the claims as amended, in view of the various criteria of the multi-step subject matter eligibility test outlined in MPEP 2106, the claim rejection under 35 USC 101 is being reinstituted. That is, claims 1-13, 17, 18, 21, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The paragraphs below provide rationales for the rejection, with the rationales being based on the multi-step subject matter eligibility test outlined in MPEP 2106.
	Step 1 of the eligibility analysis involves determining whether a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101. (See MPEP 2106.03(I).) That is, Step 1 asks whether a claim is to a process, machine, manufacture, or composition of matter. (See MPEP 2106.03(II).) The “device” of claims 1-4 constitutes a machine under 35 USC 101, the “non-transitory computer-readable storage medium” of claims 5-13 and 17 constitutes a manufacture under the statute, and the “method” of claims 18, 21, and 22 constitutes a process under the statute. Accordingly, claims 1-13, 17, 18, 21, and 22 meet the criteria of Step 1 of the eligibility analysis. The claims, however, fail to meet the criteria of subsequent steps of the eligibility analysis, as explained in the paragraphs below.
	The next step of the eligibility analysis, Step 2A, involves determining whether a claim is directed to a judicial exception. (See MPEP 2106.04(II).) This step asks whether a claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea. (See id.) Step 2A is a two-prong inquiry. (See MPEP 2106.04(II)(A).) Prong One and Prong Two are addressed below.

“Experience optimization for a website using audience segmentation data, comprising” steps listed below.
“Real time consumer data corresponding to a vehicle model, sales goals data for the vehicle model, vehicle sales data for the vehicle model, sales forecasts data for the vehicle model, an audience segment for the vehicle model, and audience sales rate data for the vehicle model defining a sales rate of the vehicle model for the audience segment for the vehicle model.”
“Generate” “the real time consumer data based on an application of a previous audience weight” “and a previous augmented consumer profile.”
“Create the audience segment, from the real time consumer data, corresponding to the vehicle model from a plurality of vehicle models.”
“Generate a needed audience volume corresponding to the vehicle model from the sales goal data for the vehicle model, the sales forecasts data for the vehicle model, and the audience sales rate data for the vehicle model.”
“Generate an expected audience volume corresponding to the vehicle model from the sales goal data for the vehicle model, the sales forecasts data for the vehicle model, and the audience sales rate data for the vehicle model.”
“Generate an audience size gap comprising a difference between the needed audience volume and the expected audience volume.”
“Generate an audience weight to be applied to a plurality of consumer profiles of the audience segment corresponding to the vehicle model based on the 
“Generate an augmented consumer profile by applying the audience weight to a consumer profile derived from the plurality of consumer profiles of the audience segment corresponding to the vehicle model.”
“Apply the augmented consumer profile to personalize content.”
“Apply” “the audience weight and the augmented consumer profile to generate second real time consumer data to be used to create a second audience segment.”
	The above-listed limitations of claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, fall under enumerated groupings of abstract ideas outlined in MPEP 2106.04(a). For example, limitations of the claim can be characterized as mathematical relationships, mathematical formulas or equations, and/or mathematical calculations (see, e.g., at least the claimed “generate a needed audience volume corresponding to the vehicle model from the sales goal data for the vehicle model, the sales forecasts data for the vehicle model, and the audience sales rate data for the vehicle model”), and thus, the limitations fall under the mathematical concepts grouping of abstract ideas. (See MPEP 2106.04(a).) Limitations of the claim also can be characterized as: commercial interactions (including advertising, marketing or sales activities or behaviors), and managing personal behavior or relationships or interactions between people (including social activities; and following rules or instructions), and thus, the limitations fall under the certain methods of organizing human activity grouping of abstract ideas. (See id.) Limitations of the claim also can be characterized as concepts performed in the human mind, including observation (see, e.g., the claimed “real time consumer data”), evaluation (see, e.g., the claimed “audience segment”), judgment (see, e.g., the claimed “expected audience volume”), and opinion (see, e.g., the claimed “needed audience volume”), and thus, the limitations fall under the mental processes 
	In the context of Step 2A, Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application. (See MPEP 2106.04(II)(A)(2).) Continuing to use claim 1 of the Amendment as an example, the claim recites the following additional element limitations:
“A device” for the claimed “experience optimization.”
“An electronic memory to store” the claimed “real time consumer data.”
“A feedback engine.”
“One or more processing units configured to” perform above-listed steps.
“Using the feedback engine” to perform above-listed steps.
The claimed “previous audience weight” and “previous augmented consumer profile” are “generated by the device.”
The claimed “content” is “on a dealership webpage.”
“Provide the personalized content to a consumer computing device accessing the dealership webpage to optimize a consumer experience.”
	The above-listed additional element limitations of claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, are analogous to: mere automation of manual processes, instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result, and arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, which courts have indicated may not be sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)); a commonplace business method being applied on a general purpose computer, gathering and analyzing information using conventional techniques and displaying the result, 
	The next step of the eligibility analysis, Step 2B, asks whether a claim recites additional elements that amount to significantly more than the judicial exception. (See MPEP 2106.05(II).) The step involves identifying whether there are any additional elements in the claim beyond the judicial exceptions, and evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept. (See id.) The ineligibility rationales applied at Step 2A, Prong Two, also apply to Step 2B. (See id.) For all of the reasons covered in the analysis performed at Step 2A, Prong Two, claim 1 fails to meet the criteria of Step 2B. Further, claim 1 also fails to meet the criteria of Step 2B because at least some of the 
	Each of independent claims 5 and 18, while of different scope relative to claim 1, recites limitations similar to the limitations recited by claim 1. As such, the rationales for rejecting claim 1 as patent ineligible also apply toward rejecting claims 5 and 18 as patent ineligible. It should be noted that, to the extent claims 5 and 18 recite hardware and other technological limitations not found in claim 1 (see, e.g., the “non-transitory computer-readable storage medium” limitation of claim 5, and the “first computing device comprising a memory and one or more processing units,” “second computing device comprising a memory and one or more processing units,” “third computing device comprising a memory and one or more processing units,” and “fourth computing device comprising a memory and one or more processing units” limitations of claim 18), those limitations do not warrant eligibility for at least the same reasons as the additional elements of claim 1 that have been addressed in the Step 2A, Prong Two and Step 2B analyses above.
	Claims 2-4, 6-13, 17, 21, and 22 depend from one of claims 1, 5, and 18. The dependent claims expand upon the limitations introduced by their respective independent claims. The ineligibility rationales applied in the rejection of the independent claims, therefore, also apply to the dependent claims. As a result, claims 1-13, 17, 18, 21, and 22 are rejected under 35 USC 101 as ineligible for patenting.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 8, 18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2017/0316459 A1 to Strauss et al. (“Strauss”), in view of U.S. Pat. App. Pub. No. 2014/0067476 A1 to Seki et al. (“Seki”), and further in view of U.S. Pat. App. Pub. No. 2015/0332336 A1 to Hong et al. (“Hong”).
Regarding claim 1, Strauss teaches the following limitations:
“A device for experience optimization for a website using audience segmentation data, comprising: an electronic memory to store real time consumer data corresponding to a vehicle model, sales goals data for the vehicle model, vehicle sales data for the vehicle model, sales forecasts data for the vehicle model, an audience segment for the vehicle model.” Strauss teaches, in para. [0016], “FIG. 1 is a diagrammatic representation of an embodiment of a vehicle data system operating in a network environment. Strauss shows, in FIG. 1, a “Data Store 122.” Strauss teaches, in para. [0038], “Incentives may be determined based on a demand model that incorporates a number of factors such as sales targets, buyer profile (including demographics [e.g., age, income, gender], previous buying behavior, cross-shop behavior),” “response rates,” “level of interest in different vehicle models,” “market factors (macro-economic factors), industry-
“A feedback engine.” Strauss teaches, in para. [0194], “Over time, it may be desirable to update the incentives for a number of reasons. For example, more data may become available, vehicle preferences may change, etc. FIG. 10 is a flow chart illustrating one embodiment of an update process in accordance with some embodiments. The system may receive or obtain data from one or more sources (step 1010). In some embodiments, the system receives data pushed by the one or more data sources. In another embodiment, the system requests data from the one or more sources. The system may determine whether to update the incentives (step 1020).” The vehicle data system of Strauss, due to its updating processes, reads on the claimed “feedback engine.”
“Create the audience segment, from the real time consumer data, corresponding to the vehicle model from a plurality of vehicle models.” Strauss teaches, in para. [0065], “The segment matching rules” “may match a user to a segment based determining if one or more observable features of the user meet criteria specified for a segment.” Strauss teaches, in para. [0066], “vehicle data system 120 may include segmenting rules for grouping users based on similarities (rules for defining segments). Furthermore, vehicle data system 120 may include one or more models 128, such as a set of vehicle specific demand models that are utilized to optimize incentives for vehicles and/or vehicle, segment combinations.” See also the “My/Make/Model” data in FIG. 6C of Strauss. Segmenting users based on observable features in Strauss reads on the claimed “create the audience segment, from the real time consumer data.” Vehicle, segment 
Seki teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by Strauss:
“Audience sales rate data for the vehicle model defining a sales rate of the vehicle model for the audience segment for the vehicle model.” As explained above, Strauss already teaches elements that read on the claimed “sales” “data for the vehicle model,” “sales” “of the vehicle model,” and “audience segment for the vehicle model.” Seki teaches, in para. [0007], “The marketing device according to the present invention comprises a factor analysis means for calculating a purchase rate in a product group of a product purchased by each customer per segment, makes a factor analysis of a sales rate per segment, which is calculated based on the purchase rate, and extracts a characteristic factor indicating a characteristic of a product as a product characteristic and a customer characteristic per product group. The marketing device according to the present invention comprises an attribute development means for adding attribute parameters corresponding to the product characteristic to product data to create a product characteristic master, and counting and creating a segment characteristic from the product characteristic master and the customer characteristic.” Information regarding the purchase rate by each customer per segment in Seki reads on the claimed “audience sales rate data” “defining a sales rate” “for the audience segment.” The product in Seki may be any product, including, for example, the vehicles in Strauss.
Seki describes a marketing device for segmenting customers, similar to the claimed invention and to Strauss. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the data types of 
Hong teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of Strauss and Seki:
“One or more processing units configured to: generate, using the feedback engine, the real time consumer data based on an application of a previous audience weight generated by the device and a previous augmented consumer profile generated by the device.” Strauss teaches, in para. [0004], “A social networking system allows its users to more easily communicate information with each other, including sharing of content from sources external to the social networking system through the social networking system. Additionally, the social networking system maintains a user profile for each of its users, with a user profile including information describing characteristics of a corresponding user.” Strauss teaches, in para. [0008], “The system can further include a processor and a non-transitory computer readable medium storing instructions that are translatable by the processor to provide an interface for an online product search service, receive a user query from a user computer device, the query comprising product configuration information, collect a set of observable features associated with the user.” Strauss teaches, in para. [0038], “Incentives may be determined based on a demand model that incorporates a number of factors such as sales targets, buyer profile (including demographics [e.g., age, income, gender], previous buying behavior, cross-shop behavior), geography, intent, response rates, affiliation with trusted non-automotive brands, level of interest in different 
“Generate a needed audience volume corresponding to the vehicle model from the sales goal data for the vehicle model, the sales forecasts data for the vehicle model, and the audience sales rate data for the vehicle model.” Hong teaches, in para. [0049], “In one embodiment, the score cutoff calculator 145 determines the cluster cutoff score from an estimated distribution of cluster scores of social networking system users, or of a subset of social networking system users (e.g., users in a country, users in a city, users speaking a common language) for the cluster group. For example, the cluster cutoff score is a cluster score in the distribution below which a target number or percentage of users have cluster scores.”  Hong teaches, in para. [0060], “In some embodiments, the social networking system 100 modifies the cluster cutoff score for a cluster group based on one or more ad requests for the cluster group. For example, the social networking system 100 decreases the target number or percentage of users when determining the cluster cutoff score for a cluster group to increase the number of users eligible to be presented with content of an ad request including targeting criteria associated with the cluster group.” Generating the desired number of eligible users in Hong reads on the claimed “generate a needed audience volume.” Strauss already teaches forms of data that read on the claimed “corresponding to the vehicle model,” “the sales goal data for the vehicle model, the sales forecasts data for the vehicle model, and the audience sales rate data for the vehicle model.” Such forms of data are used in the matching (mapping) of user segments to incentives in Strauss (see para. [0122]), which reads on the claimed “corresponding to the vehicle model from the sales goal 
“Generate an expected audience volume corresponding to the vehicle model from the sales goal data for the vehicle model, the sales forecasts data for the vehicle model, and the audience sales rate data for the vehicle model.” Hong teaches, in para. [0060], “In some embodiments, the social networking system 100 modifies the cluster cutoff score for a cluster group based on one or more ad requests for the cluster group. For example, the social networking system 100 decreases the target number or percentage of users when determining the cluster cutoff score for a cluster group to increase the number of users eligible to be presented with content of an ad request including targeting criteria associated with the cluster group.” Generating the initial number of eligible users (prior to modifying the cluster cutoff score) in Hong reads on the claimed “generate a needed audience volume.” As explained above, Strauss already teaches forms of data that read on the claimed “corresponding to the vehicle model,” “the sales goal data for the vehicle mode, the sales forecasts data for the vehicle model, and the audience sales rate data for the vehicle model.” Such forms of data are used in the matching (mapping) of user segments to incentives in Strauss (see para. [0122]), which reads on the claimed “corresponding to the vehicle model from the sales goal data, the sales forecasts data, and the audience sales rate data.”
“Generate an audience size gap comprising a difference between the needed audience volume and the expected audience volume.” Hong teaches, in para. [0060], “In some embodiments, the social networking system 100 modifies the cluster cutoff score for a cluster group based on one or more ad requests for the cluster group. For example, the social networking system 100 decreases the 
“Generate an audience weight to be applied to a plurality of consumer profiles of the audience segment corresponding to the vehicle model based on the audience size gap and a conversion to increase the audience weight as the audience size gap increases.” Hong teaches, in para. [0006], “To determine whether users are members of a cluster group associated with targeting criteria, the social networking system trains a cluster model to determine a measure of similarity between characteristics of a user and targeting criteria. The trained cluster model is applied to characteristics of a user to generate a cluster score for the user, and the social networking system determines whether the user is a member of the cluster group based on the user's cluster score. In one embodiment, cluster model parameters are weights applied to various characteristics of a user included in the cluster model and used to generate the cluster score based on the cluster model parameters and the characteristics of the user.” Hong teaches, in para. [0060], “In some embodiments, the social networking system 100 modifies the cluster cutoff score for a cluster group based on one or more ad requests for the cluster group. For example, the social networking system 100 decreases the target number or percentage of users when determining the cluster cutoff score for a cluster group to increase the 
“Generate an augmented consumer profile by applying the audience weight to a consumer profile derived from the plurality of consumer profiles of the audience segment corresponding to the vehicle model.” Hong teaches, in para. [0006], “To determine whether users are members of a cluster group associated with targeting criteria, the social networking system trains a cluster model to determine a measure of similarity between characteristics of a user and targeting criteria. The trained cluster model is applied to characteristics of a user to generate a cluster score for the user, and the social networking system determines whether the user is a member of the cluster group based on the user's cluster score. In one embodiment, cluster model parameters are weights 
“Apply the augmented consumer profile to personalize content on a dealership webpage.” Strauss teaches, in para. [0065], “An incentive associated with the determined segment and vehicle category can be presented to the user in a visual display in real-time. For example, the incentive determined for the user may be included in a web page generated in response to the query. Because incentives are targeted to users based on user segments, different users requesting the same web page or vehicle information may be presented different incentives based on their behavior or other characteristics.” As explained above, after being weighted during cluster scoring and cluster grouping, per the teachings of Hong, the user segments of Strauss read on the claimed 
“Provide the personalized content to a consumer computing device accessing the dealership webpage to optimize a consumer experience.” See the immediately preceding bullet point. The presenting of tailored incentives to users via web pages in Strauss reads on the claimed “provide the personalized content to a consumer computing device accessing the dealership webpage to optimize a consumer experience.”
“Apply, using the feedback engine, the audience weight and the augmented consumer profile to generate second real time consumer data to be used to create a second audience segment.” As explained above, Strauss teaches elements that read on the claimed “feedback engine,” “real time consumer data,” and “audience segment.” As explained above, Hong teaches elements that read on the claimed “apply” “the audience weight.” As explained above, the combination of Strauss and Hong teaches elements that read on the claimed “augmented consumer profile.” Subsequent cycles of using weights of Hong (see para. [0006]) on user segments of Strauss (see para. [0065]), read on the claimed “generate second real time consumer data” and “create a second audience segment.” See, for example, para. [0055] of Hong, which states, “The cluster model parameters may be recomputed periodically, or they may be updated (e.g., by a weighted average) based on additional data. Updating cluster model parameters associated with a cluster group when requests for advertisements are received 510 allows cluster model parameters to better 
Hong teaches selecting advertisements for a user based on user characteristics of the user, similar to the claimed invention and to the combination of Strauss and Seki. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the process of mapping or matching user segments and incentives in the combination of Strauss and Seki, to include the user of cluster models, having cluster parameters in the form of weights, as in Hong, to identify advertisements more likely to be relevant to users for presentation to said users, as taught by Hong (see para. [0004]).
Regarding claim 2, the combination of Strauss, Seki, and Hong teaches the following limitations:
“The device of claim 1, wherein the real time consumer data comprise web analytics data.” Strauss teaches, in para. [0064], “As a user interacts with vehicle data system 120 via the interface, vehicle data system 120 may collect a set of observable features associated with the user. The observable features may be collected in the context of a single search session or across sessions and may include information input by the particular user and information, such as user activities/interactions/preferences and vehicle configuration, collected by vehicle data system 120 (e.g., via a website).” The user data collected via website in Strauss reads on the claimed “real time consumer data comprise web analytics data.”
Regarding claim 3, the combination of Strauss, Seki, and Hong teaches the following limitations:
“The device of claim 1, wherein the sales goals data describe a desired quantity of sales of the vehicle model.” Strauss teaches, in para. [0038], “Incentives may be determined based on a demand model that incorporates a number of factors 
Regarding claim 4, the combination of Strauss, Seki, and Hong teaches the following limitations:
“The device of claim 1, wherein the vehicle sales data describe an actual quantity of sales of the vehicle model.” Strauss teaches, in para. [0061], “vehicle data system 120 may obtain by gathering (for example, using an interface of interface module 192 to receive or request) data from one or more of inventory companies 140, manufacturers 150, sales data companies 160, financial institutions 182, DMVs 180, external data sources 184 or dealers 130. This data may include sales or other historical transaction data for a variety of vehicle configurations.” Historical sales data for vehicle configurations of Strauss read on the claimed “vehicle sales data” and “actual quantity of sales of the vehicle model.”
Regarding claim 5, while the claim is of different scope relative to claim 1, the claim recites limitations similar to the limitations of claim 1. As such, the rationales applied in the rejection of claim 1 also apply to this rejection of claim 5. Further, differences between the recitations of claim 5 and the recitations of claim 1 are taught by the combination of Strauss, Seki, and Hong. For example, Strauss teaches, in para. [0208], “ROM, RAM, and HD are computer memories for storing computer-executable instructions executable by the CPU or capable of being compiled or interpreted to be executable by the CPU, which reads on the claimed “non-transitory computer-readable storage medium having stored thereon instructions 
Regarding claim 7, the combination of Strauss, Seki, and Hong teaches the following limitations:
“The non-transitory computer-readable storage medium of claim 5, further comprising instructions to generate content associated with an interest for a consumer with a profile comprising the interest based on the plurality of augmented consumer profiles.” Strauss teaches, in para. [0064], “The observable features of the user may be used to locate one or more components previously determined and stored by the vehicle data system 120 and associated with one or more of the observable features provided by the user. These components may include, for example, incentives targeted to specific user segments.” Providing incentives in Strauss reads on the claimed “generate content.” The incentives being based on user features in Strauss reads on the claimed “associated with an interest for a consumer with a profile comprising the interest.” The incentives in Strauss being assigned after applying the cluster parameter weights to user characteristics, per the teachings of Hong (see above), reads on the claimed “based on the plurality of augmented consumer profiles.” The rationales for combining the teachings of Strauss, Seki, and Hong to reject claim 1, also apply to this rejection of claim 7.

“The non-transitory computer-readable storage medium of claim 5, further comprising instructions to generate content associated with a vehicle model for a consumer with a profile comprising the vehicle model based on the plurality of augmented consumer profiles.” Strauss teaches, in para. [0062], “a user at a computing device 110 may access vehicle data system 120 using one or more interfaces, such as a set of web pages provided by vehicle data system 120. Using this interface, a user may browse vehicles by querying vehicle data system based on a certain set of vehicle attributes (make, model, trim, power train, options, etc.) or other relevant information.” Strauss teaches, in para. [0064], “As a user interacts with vehicle data system 120 via the interface, vehicle data system 120 may collect a set of observable features associated with the user.” Strauss teaches, in para. [0064], “The observable features of the user may be used to locate one or more components previously determined and stored by the vehicle data system 120 and associated with one or more of the observable features provided by the user. These components may include, for example, incentives targeted to specific user segments.” Providing incentives in Strauss reads on the claimed “generate content.” The incentives being based on user searches of vehicle attributes (make, model, trim) in Strauss reads on the claimed “associated with a vehicle model for a consumer with a profile comprising the vehicle model.” The incentives in Strauss being assigned after applying cluster parameter weights to user characteristics, per the teachings of Hong, reads on the claimed “based on the plurality of augmented consumer profiles.” The rationales for combining the teachings of Strauss, Seki, and Hong to reject claim 1, also apply to this rejection of claim 8.

Regarding claim 21, the combination of Strauss, Seki, and Hong teaches the following limitations:
“The method of claim 18, further comprising generating web analytics data, at the first computing device, from the first real time consumer data.” Strauss teaches, in para. [0064], “As a user interacts with vehicle data system 120 via the interface, vehicle data system 120 may collect a set of observable features associated with the user. The observable features may be collected in the context of a single search session or across sessions and may include information input by the particular user and information, such as user activities/interactions/preferences and vehicle configuration, collected by vehicle data system 120 (e.g., via a website).” Collecting user data via website in Strauss reads on the claimed “generating web analytics data” “from the first real time consumer data.” Strauss teaches networked computers (see para. [0207]) that read on the claimed “first computing device.”
Regarding claim 22, the combination of Strauss, Seki, and Hong teaches the following limitations:
“The method of claim 21, wherein creating the plurality of audience segments from the first real time consumer data further comprises creating the plurality of 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Strauss, in view of Seki, further in view of Hong, and further in view of WIPO Int’l Pub. No. WO 2015/065314 A1 to Gluck (“Gluck”).
Regarding claim 6, Gluck teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Strauss, Seki, and Hong:
“The non-transitory computer-readable storage medium of claim 5, further comprising instructions to generate default content for a consumer with a default profile based on the plurality of augmented consumer profiles.” Gluck teaches, in ll. 1-3 of p. 12, “A default profile may be provided, i.e. a set of information or web pages or choice order that is presented when no information is available.” Gluck teaches, in ll. 28-31 of p. 12, “Those who like to consult with social networks may be presented with various buttons connecting them to social websites, while those who have left little information (female, two children) are matched with ‘most likely’ presentations or a default presentation.” Gluck teaches, in ll. 25-30 of p. 13, “The arrangement module 305 seeks the appropriate arrangement information for the psychographic group or groups from database 302, including type of display, information to be displayed, arrangement, colors, fonts, styles, widgets, and so forth. The arrangement module 305 also retrieves the raw information regarding the items available, e.g. products, services or information or desired display items for display to the user according to the arrangement determined, using the processor 304.” The displaying of default presentations to groups of users having default profiles, in Gluck, reads on the claimed “generate 
Gluck describes enhancing choices and selections made by consumers in arrangements such as an online purchasing arrangement, similar to the claimed invention, and to the combination of Strauss, Seki, and Hong. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the types of user information utilized in the targeting processes of the combination of Strauss, Seki, and Hong, to include the default elements of Gluck, to facilitate operations in instances where little or no user information is available, as taught by Gluck (see ll. 2 and 3 of p. 12).
Claim 9-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Strauss, in view of Seki, further in view of Hong, and further in view of U.S. Pat. App. Pub. No. 2016/0180378 A1 to Yoshida et al. (“Yoshida”).
	Regarding claim 9, the combination of Strauss, Seki, and Hong teaches the following limitations:
“The non-transitory computer-readable storage medium of claim 5, further comprising instructions to generate a sales target” “for each vehicle model by comparing the sales goals data for the respective vehicle model to the vehicle sales data for the respective vehicle model.” Strauss teaches, in FIG. 7A, providing a table comparing potential desired sales numbers for a vehicle model and existing or base sales numbers for the vehicle model, which reads on the claimed “generate a sales target” “for each vehicle model” and “comparing the sales goals data for the respective vehicle model to the vehicle sales data for the respective vehicle model.”

The claimed “sales target” is “a sales target ratio.” Yoshida teaches, in para. [0054], “it is determined whether the sales target is not achieved depending on whether a target sales number Pn (for example, P1) of commodities is more than an actual, sales number Un (for example, U1).” The comparing of target sales to actual sales in Yoshida reads on the claimed “generate a sales target ratio.”
	Yoshida teaches a system for reproducing content related to commodities (see abstract), similar to the claimed invention and to the combination of Strauss, Seki, and Hong. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have used the table values of the combination of Strauss, Seki, and Hong, to perform the sales calculations (comparison) of Yoshida, to determine timing for sales content, as taught by Yoshida (see paras. [0054] and [0055]).
	Regarding claim 10, the combination of Strauss, Seki, and Hong teaches the following limitations:
“The non-transitory computer-readable storage medium of claim 9, further comprising instructions to join the plurality of audience segments, the sales goals data for each of the vehicle models, and the vehicle sales data for each of the vehicle models to generate a sales forecast for each of the vehicle models.” Strauss teaches, in para. [0088], “As discussed above, a vehicle data system may provide targeted incentives to users based on user segments. Moreover, a vehicle data system may optimize targeted incentives for a particular vehicle category including, in some embodiments, on a per user segment basis. Optimizing targeted incentives may include a number of operations. Example operations performed by a system are illustrated in FIG. 5. More particularly, FIG. 5 illustrates a system 500, which may be a vehicle data system 120, 220, 

“The non-transitory computer-readable storage medium of claim 10, further comprising instructions to compare the plurality of audience segments to the vehicle sales data for each of the vehicle models to generate the audience sales rate for each of the vehicle models.” Strauss teaches, in para. [0038], “Incentives may be determined based on a demand model that incorporates a number of factors such as sales targets, buyer profile (including demographics [e.g., age, income, gender], previous buying behavior, cross-shop behavior), geography, intent, response rates, affiliation with trusted non-automotive brands, level of interest in different vehicle models, location, market factors (macro-economic factors), industry-specific factors (e.g., inventory of vehicles), vehicle/model specific attributes (e.g., gas mileage, horsepower, content, lifecycle). Systems and methods described herein may determine incentives for a product on a per-user segment basis on any time scale. As such, the determined incentives may be specific to both user groups and product configurations, such as makes/models of vehicle.” Strauss teaches, in para. [0061], “differing types of data may be obtained at different time intervals, where the time interval utilized in any particular embodiment for a certain type of data may be based, at least in part, on how often that data is updated at the source, how often new data of that type is generated, an agreement between the source of the data and the providers of the vehicle data system 120 or a wide variety of other factors. Once such data is obtained and stored in data store 122, it may be analyzed and otherwise processed to yield data sets corresponding to particular vehicle configurations (which may include, for example, include vehicle make, model, power train, options, etc.).” Strauss teaches, in para. [0066], “vehicle data system 
	Regarding claim 12, the combination of Strauss, Seki, Hong, and Yoshida teaches the following limitations:
“The non-transitory computer-readable storage medium of claim 11, wherein the instructions to generate the plurality of audience weights comprise instructions to generate the plurality of audience weights based on the sales target ratio for each of the vehicle models, the sales forecast for each of the vehicle models, and the audience sales rate for each of the vehicle models.” As explained above, Seki teaches applying cluster parameter weights to user characteristics (see para. [0006]), wherein the weighting reads on the claimed “generate the plurality of audience weights.” As explained above, Yoshida teaches elements that read on the claimed “sales target ratio.” As explained above, Strauss teaches elements that read on the claimed “each of the vehicle models,” “sales forecast,” and “audience sales rate,” wherein the elements are inputs (data sources) for various calculations or determinations (see FIG. 8A, top). For the combination of Strauss, Seki, Hong, and Yoshida: Hong teaches weighting user characteristics to determine which groups of users receive content; Strauss teaches inputs used 
	Regarding claim 13, the combination of Strauss, Seki, Hong, and Yoshida teaches the following limitations:
“The non-transitory computer-readable storage medium of claim 11, further comprising instructions to generate a forecast for a target audience size goal for each of the vehicle models from the sales target ratio for each of the vehicle models, the sales forecast for each of the vehicle models, and the audience sales rate for each of the vehicle models.” Hong teaches, in para. [0021], “The cluster cutoff score is a cluster score in the distribution below which a target number or percentage of users have cluster scores. For example, the cluster cutoff score identifies a cluster score greater than 95% of cluster scores for the cluster group 150. The number or percentage of users may be modified by the social networking system 100 or by an advertiser to regulate a number of users associated with a cluster group. The cluster group selector 135, score cutoff calculator 145, and the cluster score calculator 140 are further described in conjunction with FIG. 3 and FIG. 4.” The setting of cluster score cutoffs to establish an estimate of the number of users in a cluster group, in Hong, reads on the claimed “generate a forecast for a target audience size goal.” As explained above, Yoshida teaches elements that read on the claimed “sales target ratio.” As explained above, Strauss teaches elements that read on the claimed “each of the vehicle models,” “sales forecast,” and “audience sales rate,” wherein the elements are inputs (data sources) for various calculations or determinations (see FIG. 8A, top). For the combination of Strauss, Seki, Hong, 
	Regarding claim 17, the combination of Strauss, Seki, Hong, and Yoshida teaches the following limitations:
“The non-transitory computer-readable storage medium of claim 13, wherein the expected audience volume for each of the vehicle models is generated from the sales forecast for each of the vehicle models and the audience sales rate for each of the vehicle models.” Hong teaches, in para. [0060], “In some embodiments, the social networking system 100 modifies the cluster cutoff score for a cluster group based on one or more ad requests for the cluster group. For example, the social networking system 100 decreases the target number or percentage of users when determining the cluster cutoff score for a cluster group to increase the number of users eligible to be presented with content of an ad request including targeting criteria associated with the cluster group.” Determining and/or setting the number of users in Hong reads on the claimed “expected audience volume” “is generated.” As explained above, Strauss teaches elements that read on the claimed “each of the vehicle models,” “sales forecast,” and “audience sales rate,” wherein the elements are inputs (data sources) for various calculations or determinations (see FIG. 8A, top). For the combination of Strauss, Seki, Hong, and Yoshida: Hong teaches determining audience groupings and related sizes that will receive content; Strauss teaches inputs used to select the content and assign the content to segments; and 

Response to Arguments
	Regarding the previous rejection of claim 16 under 35 USC 112(d), the rejection has been withdrawn in view of the cancellation of claim 16.
	Regarding the previous claim rejections under 35 USC 103, based on various combinations of the cited Strauss, Jain, and Yoshida references, the applicant’s arguments for reconsideration and withdrawal of the rejections have been considered. On p. 10 of the Reply, the applicant argues that the cited references, and Strauss in particular, fail to teach or suggest the “audience sales rate data” limitations of claims 1, 5, and 18. The argument is moot in view of the citing of the Seki reference as teaching the “audience sales rate data” limitations. On pp. 11-13 of the Reply, the applicant argues that the cited references, and Jain in particular, fail to teach or suggest the “augmented consumer profiles” limitations of claims 1, 5, and 18. The argument is moot in view of Jain being omitted from the current 35 USC 103 rejections (see above). On pp. 13 and 14 of the Reply, the applicant argues that the cited references, and Strauss in particular, fail to teach or suggest the “default content” limitations of claim 6. The argument is moot in view of the citing of the Gluck reference as teaching the “default content” limitations. See the 35 USC 103 section above full explanations of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure. Such prior art includes the following:
U.S. Pat. App. Pub. No. 2003/0018513 A1 to Hoffman et al. describes sales forecasting and inventory management in supply chains (see para. [0309]).
U.S. Pat. App. Pub. No. 2004/0225553 A1 to Broady et al. describes how customer activity (especially activity on Internet web sites) is monitored in correspondence to a product or other entity, in order to enable a forecast of future "consumption" of the product or entity (see abstract).
U.S. Pat. App. Pub. No. 2009/0018896 A1 to McGreal describes determining relevance of marketing group association by calculating the relevance factors of depth and weight of interest in a subscriber group (see abstract).
U.S. Pat. App. Pub. No. 2009/0063284 A1 to Turpin et al. describes a system and method for integrating analytics data of user profiles within a social network with targeted ad campaigns (see abstract).
U.S. Pat. App. Pub. No. 2009/0132345 A1 to Meyssami et al. describes generating content relevant to at least one participant based on data associated with the at least one participant (see abstract).
U.S. Pat. App. Pub. No. 2009/0171748 A1 to Aven et al. describes to construct a social network including multiple users based on the users' social network data and optionally further based on the users' demographical and/or other personal information; categorize the users in the social network with respect to a type of product in terms of their propensity to adopt the type of product and to influence others in the social network in adopting the type of product; determine appropriate content object(s) for each category of users; and send the content object(s) to each category of users via different channels at the appropriate time during the product's lifecycle (see abstract).
U.S. Pat. App. Pub. No. 2010/0088177 A1 to Lu et al. describes generating behavior segments and serving targeted ads; where the system generates variables based on data from targeted users, incorporates recency, frequency, 
U.S. Pat. App. Pub. No. 2010/0223093 A1 to Hubbard et al. describes a first sub-system for obtaining a subscriber's responses to multimedia content previously delivered to the subscriber's device and a second sub-system for modifying a profile on the subscriber based on these responses (see abstract).
U.S. Pat. App. Pub. No. 2011/0119278 A1 to Hunn et al. describes selecting a website for delivery of targeted content to an audience member computer based on attitude values associated with audience members who participate in a computer implemented survey (see abstract).
U.S. Pat. App. Pub. No. 2012/0158518 A1 to Benyamin et al. describes automatically targeting advertising on an online social network using affinity information collected concerning members of one or more online social networks (see abstract).
U.S. Pat. App. Pub. No. 2013/0046627 A1 to Ferber et al. describes optimal ad selection for Web pages by selecting and updating an attribute set, obtaining and updating an ad-attribute profile, and optimally choosing the next ad (see abstract).
U.S. Pat. App. Pub. No. 2013/0325530 A1 to Pal et al. describes determining customer conversion propensity (see abstract).
U.S. Pat. App. Pub. No. 2014/0075575 A1 to Kim et al. describes operation of a content delivery system that includes: compiling a detected device ensemble; detecting user information to develop a profile; and retrieving a content with an 
U.S. Pat. App. Pub. No. 2014/0101685 A1 to Kitts et al. describes a processing device that tracks sales metrics during an advertisement campaign for a product or service and compares the sales metrics to sales goals (see abstract).
U.S. Pat. App. Pub. No. 2014/0229311 A1 to Colson et al. describes methods, systems, and computer program products for a user, such as, for example, a vehicle dealership or a vehicle manufacturer to identify a vehicle that is available to the user or that the user, or a dealership associated the user, would like to sell or lease (see abstract).
U.S. Pat. App. Pub. No. 2014/0365296 A1 to McDonnell et al. describes cross-device conversion estimates determine an observed number of cross-device conversions based on different sets of devices being logged into the same online accounts (see abstract).
U.S. Pat. App. Pub. No. 2015/0170175 A1 to Zhang et al. describes a method for a merchant to gain information about the purchasing characteristics of a group with which the merchant wishes to interact (see abstract).
U.S. Pat. App. Pub. No. 2016/0117704 A1 to Kumaresan Nair describes a computerized system and method for storing and retrieving objects of interest relevant to different audience profiles (see abstract).
U.S. Pat. App. Pub. No. 2016/0125456 A1 to Wu et al. describes using contextual data to improve the targeting of advertising campaigns to consumers, wherein contextual data may include, e.g., data pertaining to products purchased or sold, places associated with a purchase or sale, and persons involved in the purchase or sale transaction (see abstract).
U.S. Pat. App. Pub. No. 2016/0140622 A1 to Wang et al. describes methods and systems that allows for improved product presentation on a social networking page on a per user basis; wherein, for example, a social networking system can assist a merchant using a social networking system to provide a customized product viewing experience to each user of the social networking system that visits the merchant's social networking page (see abstract).
U.S. Pat. App. Pub. No. 2016/0189177 A1 to Parpia et al. describes receiving information indicative of a product candidate attribute selection input that identifies a product candidate attribute comprised by a product candidate, the product candidate attribute corresponding with a product attribute that is comprised by a customer store segment sales model, and the customer store segment sales model comprising a set of customer store segments (see abstract).
WIPO Int’l Pub. No. WO 2011/115916 A1 to Shimizu et al. describes methods and apparatus for integrating volumetric sales data, media consumption information, and geographic- demographic data to target advertisements (see title).
WIPO Int’l Pub. No. WO 2014/141517 A1 to Chimura describes an information delivery system, an information delivery method, and a computer program capable of effectively delivering information while following a customer tendency subject to a fluctuating change (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor ,can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624